DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a pixel circuit. 
Independent claim 11, and its dependent claims, are drawn to the general notion of a display containing a scan driver, and a pixel circuit such as that of claim 1. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are one channel terminal of a dual-gate transistor connected to a drive transistor gate node, one gate of the dual-gate transistor connected to a second gate line, and the other gate of the dual-gate transistor diode-connected with the other channel terminal to a first initialization voltage VINT1, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 


Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Kobayashi, Fumiyuki, US 20200410932 A1, describes a display containing a pixel circuit formed of an organic electroluminescent device, a drive transistor, a data transistor, a dual-channel compensation transistor, a dual-channel gate-initialization transistor, an oled initialization transistor, and a storage capacitor (see Fig. 2), but does not describe a dual-gate transistor or a first initialization voltage which is greater in magnitude or more-positive than a second initialization voltage; 
Lee, Sul, et al., US 20200043949 A1, describes a display containing a pixel circuit formed of an organic electroluminescent device, a drive transistor, a data transistor, a compensation transistor, a gate-initialization transistor, an oled initialization transistor, two emission transistors, and a storage capacitor (see Fig. 2), but does not describe a dual-gate transistor; 
Zhu, Renyuan, et al., US 20190096337 A1, d describes a display containing a pixel circuit formed of an OLED, a drive transistor, a data transistor, a capacitively-coupled compensation transistor, a gate-initialization transistor, an oled initialization transistor, a transistor-coupled storage capacitor, and a first and second initialization 
Xiang, Dongxu, et al., US 20180130409 A1, describes a display containing a pixel circuit formed of an organic light emitting diode, a drive transistor, a data transistor, a compensation dual-transistor, a gate-initialization dual-transistor, an oled initialization transistor, two emission transistors, and a storage capacitor (see Fig. 5A), but does not describe a dual-gate transistor or a first initialization voltage which is greater in magnitude or more-positive than a second initialization voltage;
Park, Kyong-Tae, et al., US 20170124954 A1, describes a display containing a pixel circuit formed of an organic light emitting diode, a drive transistor, a data dual-transistor, a compensation dual-transistor, a gate-initialization dual-transistor, an oled initialization transistor, and a storage capacitor (see Fig. 25), but does not describe a dual-gate transistor, an emission transistor, or a first initialization voltage which is greater in magnitude or more-positive than a second initialization voltage; 
Jung, Yeon-Shil, et al., US 20170116922 A1, describes a display containing a pixel circuit formed of an organic light emitting diode, a drive transistor, a data transistor, a compensation transistor, a gate-initialization transistor connected to VINT1, an oled initialization transistor connected to VINT2, and a storage capacitor (see Fig. 2), but does not describe a dual-gate transistor, a dual-channel transistor, a dual-transistor, a first initialization voltage which is greater in magnitude or more-positive than a second initialization voltage, or one channel terminal of a dual-gate transistor connected to a drive transistor gate node, one gate of the dual-gate transistor connected to a second ; 
Zhu, Minyu, et al., US 20170103701 A1, describes a display containing a pixel circuit formed of an OLED, a drive transistor, a data transistor, a compensation transistor, a diode-connected gate-initialization transistor, and a storage capacitor (see Fig. 2), but does not describe an oled initialization transistor, a dual-gate driver-initialization transistor having one gate diode-connected, or a first initialization voltage which is greater in magnitude or more-positive than a second initialization voltage; 
Yoon, Ju-Won, et al., US 20160233281 A1, describes a display containing a pixel circuit formed of an OLED, a drive transistor, a data transistor, a compensation dual-transistor, a gate-initialization dual-transistor, two emission transistors, an oled initialization transistor, and a storage capacitor (see Fig. 1), but does not describe a dual-gate transistor or a first initialization voltage which is greater in magnitude or more-positive than a second initialization voltage; 
Park, Gyungsoon, et al., US 20160064411 A1, describes a display containing a pixel circuit formed of an organic light emitting device, a drive transistor, a data transistor, a compensation dual-transistor, a gate-initialization dual-transistor, an oled initialization transistor, two emission transistors, and a storage capacitor (see Fig. 7), but does not describe a dual-gate transistor, a dual-channel transistor, or a first initialization voltage which is greater in magnitude or more-positive than a second initialization voltage;
Choi, Sang-Moo, US 20110157125 A1, describes a display containing a pixel circuit formed of an organic light emitting diode, a drive transistor, a data transistor, a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Michael J Eurice/Primary Examiner, Art Unit 2693